             Case 2:20-mc-00045-RSL Document 9 Filed 03/01/21 Page 1 of 3



 1                                                      The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                 NO. 2:20-MC-00045-RSL
11
                               Plaintiff,                          (2:11-CR-00305-1)
12
             v.                                                Continuing Garnishment Order
13
     DOUGLAS E. MURPHY,
14
              Defendant/Judgment Debtor,
15
           and
16
     WALLA WALLA VALLEY HONDA,
17
                               Garnishee.
18
19          A Writ of Continuing Garnishment, directed to Walla Walla Valley
20
     Honda, has been duly issued and served upon the Garnishee. Pursuant to
21
     the Writ, Garnishee Walla Walla Valley Honda, filed its Answer on November
22
23   9, 2020, stating that at the time of the service of the Writ,

24   Defendant/Judgment Debtor Douglas E. Murphy was an active employee who
25   was paid semi-monthly.
26
            After notification that the garnishment proceeding was mailed to the
27
     Garnishee and Defendant/Judgment Debtor Murphy on or about July 13,
28


     CONTINUING GARNISHMENT ORDER                                             UNITED STATES ATTORNEY’S OFFICE
                                                                               700 STEWART STREET, SUITE 5220
     (USA v. Douglas E. Murphy and Walla Walla Valley Honda,                          SEATTLE, WA 98101
     USDC#: 2:20-MC-00045-RSL / 2:11-CR-00305-1) - 1                                  PHONE: 206-553-7970
             Case 2:20-mc-00045-RSL Document 9 Filed 03/01/21 Page 2 of 3



 1   2020, Mr. Murphy has not requested a hearing to determine exempt property
 2
     as of this date.
 3
            IT IS THEREFORE ORDERED as follows:
 4
            That the Garnishee, Walla Walla Valley Honda, shall pay to the United
 5
 6   States District Court for the Western District of Washington, (1) the non-

 7   exempt earnings payable to Defendant/Judgment Debtor Douglas E. Murphy,
 8
     upon each period of time when Defendant/Judgment Debtor Murphy is
 9
     entitled to receive such funds; and (2) the entire amount (less federal tax
10
     withholdings paid to the Internal Revenue Service, if any) of non-exempt
11
12   property from any and all accounts, including the “Underriner Motors 401(k)”

13   plan, in the Garnishee’s possession, custody, or control, in which
14
     Defendant/Judgment Debtor Murphy maintains an interest and meets the
15
     requirements to withdraw, or becomes eligible to withdraw, but such amount
16
     shall not exceed the amount necessary to pay Mr. Murphy’s restitution
17
18   balance in full; and

19          That the Garnishee shall continue said payments, if any, until
20
     Defendant/Judgment Debtor Murphy’s debt is paid in full; or until
21
     Defendant/Judgment Debtor is no longer an active employee of Garnishee
22
     and the Garnishee no longer has possession, custody, or control of any funds
23
24   due and owing to the Defendant/Judgment Debtor; or until further order of

25   this Court. This includes all monies required to be previously withheld by the
26
     Garnishee, in accordance with the Writ of Continuing Garnishment;
27
28


     CONTINUING GARNISHMENT ORDER                                UNITED STATES ATTORNEY’S OFFICE
                                                                  700 STEWART STREET, SUITE 5220
     (USA v. Douglas E. Murphy and Walla Walla Valley Honda,             SEATTLE, WA 98101
     USDC#: 2:20-MC-00045-RSL / 2:11-CR-00305-1) - 2                     PHONE: 206-553-7970
             Case 2:20-mc-00045-RSL Document 9 Filed 03/01/21 Page 3 of 3



 1          That such payment shall be applied to Defendant/Judgment Debtor
 2
     Douglas E. Murphy’s outstanding restitution obligation, by the United States
 3
     District Court for the Western District of Washington; and
 4
            That the payments shall be made out to the United States District
 5
 6   Court, Western District of Washington, referencing Case Nos.

 7   2:11-CR-00305-1 and 2:20-MC-00045-RSL, and to deliver such payment
 8
     either personally or by First Class Mail to:
 9
                     United States District Court, Western District of Washington
10                   Attn: Financial Clerk – Lobby Level
                     700 Stewart Street
11
                     Seattle, Washington 98101
12
            Dated this 1st day of March, 2021.
13
14
15                                    JUDGE ROBERT S. LASNIK
                                      United States District Court Judge
16
     Presented by:
17
18
     s/ Kyle A. Forsyth
19   KYLE A. FORSYTH, WSBA #34609
     Assistant United States Attorney
20
21
22
23
24
25
26
27
28


     CONTINUING GARNISHMENT ORDER                                      UNITED STATES ATTORNEY’S OFFICE
                                                                        700 STEWART STREET, SUITE 5220
     (USA v. Douglas E. Murphy and Walla Walla Valley Honda,                   SEATTLE, WA 98101
     USDC#: 2:20-MC-00045-RSL / 2:11-CR-00305-1) - 3                           PHONE: 206-553-7970
